Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 1 of 27 Page ID #:222



                                                                          FILED
                                                               CLERK,U.S. DISTRICT COURT
     1 Dale K. Gali o, Esq.(Bar No. 144074)
       dalekgalipo ahoo.com
     2 Han D Le, sq.(Bar No. 293450)                            APRIL 3, 2019
       hlee alipolaw.com
     3 LA    ~FFICES OF DALE K. GALIPO
       21800 Burbank Boulevard, Suite 310
     4 Woodland Hills, California 91367                     CENTRAL DISTRICT OF CALIFORNIA
       Telephone:(818)347-3333                                $~':   YS           DEPUTY
     5 Facsimile:(818)347-4118
     6 ~ Attorneys for Plaintiffs
     7
                              UNITED STATES DISTRICT COURT
     8
                            CENTRAL DISTRICT OF CALIFORNIA
     9
        K.L., a minor by and through his             Case No. 2:18-cv-04910-CBM-SK
    10 guardian ad litem NIJAE McGHEE,               Hon. Consuelo B. Marshall
    1 1 individually and as successor-in-interest
        to KENNETH LEWIS JR.; KENNETH                FIRST AMENDED COMPLAINT
    12 LEWIS SR., individually; and                  FOR DAMAGES
        BELINDA MILLER, individually;
    13                                                    1. Fourth Amendment—Detention
    14                        Plaintiffs,                      and Arrest(42 U.S.C. § 1983)
                                                          2. Fourth Amendment—Detention
    15         vs.                                            and Arrest(42 U.S.C. § 1983)
    16                                                    3. Fourth Amendment—Excessive
       COUNTY OF LOS ANGELES; RYAN                            Force(42 U.S.C. § 1983)
    17 ROTHROCK,individually; and DOES                    4. Fourth Amendment—Denial of
       2-10, inclusive,
    18                                                         Medical Care (42 U.S.C. § 1983)
                                                          5. Substantive Due Process(42
    19                        Defendants.
                                                              U.S.C. § 1983)
    20                                                    6. Municipal Liability—Ratification
                                                             (42 U.S.C. § 1983)
    21
                                                          7. Municipal Liability—Inadequate
    22                                                        Training (42 U.S.C. § 1983)
                                                          8. Municipal Liability—
    23                                                        Unconstitutional Custom, Practice,
    24                                                        or Policy(42 U.S.C. § 1983)
                                                          9. False Arrest/False Imprisonment
    25
                                                          lO.Battery (Wrongful Death)
    26                                                    1 1 Negligence (Wrongful Death)
                                                          12.Violation of Cal. Civil Code § 52.1
    27
    28                                               DEMAND FOR JURY TRIAL

                                                    -„-
                                    FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 2 of 27 Page ID #:223




     1                             COMPLAINT FOR DAMAGES
     2         COME NOW,Plaintiffs K.L., individually and as asuccessor-in-interest to
     3 Kenneth Lewis Jr., deceased; Kenneth Lewis Sr., individually; and Belinda Miller,
     4 individually, for their Complaint against Defendants County of Los Angeles, Ryan
     5 ~ Rothrock, and Does 2-10, inclusive, and allege as follows:
     6
     7                             JURISDICTION AND VENUE
     8         1.       This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331
     9 and 1343(a)(3)-(4) because Plaintiffs assert claims arising under the laws of the
    10 United States including 42 U.S.C. § 1983 and the Fourth and Fourteenth
    1 1 Amendments of the United States Constitution. This Court has supplemental
    12 jurisdiction over Plaintiffs' claims arising under state law pursuant to 28 U.S.C. §
    13 1367(a), because those claims are so related to the federal claims that they form part
    14 ofthe same case or controversy under Article III ofthe United States Constitution.
    15         2.     Venue is proper in this Court under 28 U.S.C. § 1391(b) because
    16 Defendants reside in this district and all incidents, events, and occurrences giving
    17 rise to this action occurred in this district.
    18
    19                                     INTRODUCTION
    20         3.     This civil rights and state tort action seeks compensatory and punitive
    21 damages from Defendants for violating various rights under the United States
    22 Constitution and state law in connection with the fatal officer-involved shooting of
    23 the decedent, Kenneth Lewis Jr., on August 16, 2017.
    24
    25                                         PARTIES
    26         4.     At all relevant times, Decedent Kenneth Lewis Jr.("DECEDENT")
    27 was an individual residing in the County of Los Angeles, California.
    28

                                 FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 3 of 27 Page ID #:224




     1           5.   Plaintiff K.L. is a minor individual residing in County of Los Angeles,
     2 California, and is the natural born son to DECEDENT. I .L. sues by and through
     3 his natural mother and guardian ad litem, NIJAE McGHEE. K.L. sues both in his
     4 individual capacity as the son of DECEDENT and in a representative capacity as a
     5 successor-in-interest to DECEDENT pursuant to California Code of Civil Procedure
     6 § 377.30. K.L. seeks survival damages, including pre-death physical and mental
     7 pain and suffering, loss of life, and loss of enjoyment of life, and wrongful death
     8 damages under federal and state law.
     9           6.   Plaintiff KENNETH LEWIS SR.("LEWIS SR.") is an individual
    10 residing in County of Los Angeles, California, and is the natural father of
    1 1 DECEDENT. LEWIS SR. sues in his individual capacity as the father of
    12 DECEDENT. LEWIS SR. seeks wrongful death damages.
    13           7.   Plaintiff BELINDA MILLER("MILLER")is an individual residing in
    14 County of Los Angeles, California, and is the natural mother of DECEDENT.
    15 MILLER sues in her individual capacity as the mother ofDECEDENT. MILLER
    16 seeks wrongful death damages.
    17           8.   At all relevant times, Defendant COUNTY OF LOS ANGELES
    18 ("COUNTY")is and was a duly organized public entity, form unknown, existing
    19 under the laws ofthe State of California. COUNTY is a chartered subdivision of the
    20 State of California with the capacity to be sued. COUNTY is responsible for the
    21 actions, omissions, policies, procedures, practices, and customs of its various agents
    22 and agencies, including the County of Los Angeles Sheriff's Department and its
    23 agents and employees. At all relevant times, Defendant COUNTY was responsible
    24 for assuring that the actions, omissions, policies, procedures, practices, and customs
    25 ofthe and its employees and agents complied with the laws ofthe United States and
    26 ofthe State of California.
       1
    27       9.     At all relevant times, COUNTY was the employer of Defendant DOES
    28 I 1-10.

                                                  -L-
                                FIRSTAMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 4 of 27 Page ID #:225




     1         10.    Defendant RYAN ROTHROCK("DEPUTY ROTHROCK")is a
     2 sheriffls deputy for the County of Los Angeles Sheriff's Department. DEPUTY
     3 ROTHROCK was acting under the color within the course and scope of his duties as
     4 a sheriffls deputy for the County of Los Angeles Sheriff's Department. DEPUTY
     5 ROTHROCK was acting within the complete authority and ratification of his
     6 principal, Defendant COUNTY.
     7         1 1.   Defendants DOES 2-5("DOE DEPUTIES")are sheriff's deputies for
     8 the County of Los Angeles Sheriff's Department. DOE DEPUTIES were acting
     9 under color of law within the course and scope of their duties as deputies for the
    10 County of Los Angeles Sheriff's Department. DOE DEPUTIES were acting with
    1 1 1 the complete authority and ratification of their principal, Defendant COUNTY.
    12        12.     Defendants DOES 6-8 are supervisory deputies for the County of Los
    13 Angeles Sheriff's Department who were acting under color of law within the course
    14 and scope of their duties as sheriffls deputies for the County of Los Angeles
    15 Sheriff's Department. DOES 6-8 were acting with the complete authority and
    16 ratification of their principal, Defendant COUNTY.
    17        13.     Defendants DOES 9-10 are managerial, supervisorial, and
    18 policymaking employees of the County of Los Angeles Sheriffs Department, who
    19 were acting under color of law within the course and scope of their duties as
    20 managerial, supervisorial, and policymaking employees for the County of Los
    21 Angeles Sheriff's Department. DOES 9-10 were acting with.the complete authority
    22 and ratification of their principal, Defendant COUNTY.
    23        14.     On information and belief, DOES 1-10 were residents of the County of
    24 ~ Los Angeles.
    25        15.     In doing the acts and failing and omitting to act as hereinafter
    26 described, Defendant DOE DEPUTIES 1-5 were acting on the implied and actual
    27 permission and consent of Defendants DOES 6-10.
    28

                                                   -_~-
                                 FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 5 of 27 Page ID #:226




     1         16.   In doing the acts and failing and omitting to act as hereinafter
     2 described, Defendant DOES 1-10 were acting on the implied and actual permission
     3 and consent of the COUNTY.
     4         17.   The true names and capacities, whether individual, corporate,
     5 association or otherwise of Defendants DOES 1-10, inclusive, are unknown to
     6 Plaintiffs, who otherwise sue these Defendants by such fictitious names. Plaintiffs
     7 will seek leave to amend this complaint to show the true names and capacity of
     8 these Defendants when they have been ascertained. Each of the fictitiously-named
     9 Defendants is responsible in some manner for the conduct or liabilities alleged
    10 herein.
    11         18.   At all times mentioned herein, each and every defendant was the agent
    12 of each and every other defendant and had the legal duty to oversee and supervise
    13 the hiring, conduct, and employment of each and every defendant.
    14         19.   All of the acts complained of herein by Plaintiffs against Defendants
    15 were done and performed by said Defendants by and through their authorized
    16 agents, servants, and/or employees, all of whom at all relevant times herein were
    17 acting within the course, purpose, and scope of said agency, service, and/or
    18 employment capacity. Moreover, Defendants and their agents ratified all of the acts
    19 complained of herein.
    20        20.    DOES 1-10 are sued in their individual capacity.
    21        21.    Plaintiffs were dependent, to some extent, on DECEDENT for the
    22 necessities of life.
    23        22.    On or about January 22,2018, Plaintiffs filed a comprehensive and
    24 timely claim for damages with the County of Los Angeles pursuant to California
    25 Government Code § 911.2.
    26        23.    On March 22, 2018, the County denied said claim.
    27
    28

                                FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 6 of 27 Page ID #:227




     1               FACTS COMMON TO ALL CLAIMS FOR RELIEF
     2        24.    Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
     3 through 23 of this Complaint with the same force and effect as if fully set forth
     4 herein.
     5        25.    On August 16, 2017, near the 1300 block of 115' Street in the City of
     6 Los Angeles, County of Los Angeles, at approximately 7:15 p.m. on that date,
     7 DEPUTY ROTHROCK and DOE DEPUTIES detained DECEDENT without
     8 reasonable suspicion and arrested him without probable cause. DEPUTY
     9 ROTHROCK wrongfully shot 34-year-old DECEDENT,thereby causing
    10 DECEDENT serious physical injury, pain and suffering, loss of life, and loss of
    1 1 enjoyment of life. On information and belief, DECEDENT had fallen and was on
    12 the ground with nothing in either hand at the time he was shot. The deputies also
    13 detained DECEDENT without reasonable suspicion and arrested him without
    14~ probable cause. On information and belief, the involved deputies also failed to
    15 timely summon medical attention after the shooting.
    16        26.    At all relevant times, DECEDENT posed no immediate threat of death
    17 or bodily injury to any person, including to the involved deputies.
    18        27.    DECEDENT suffered at least one gunshot wound. After the shooting,
    19 DECEDENT was transported to a hospital where he was pronounced dead.
    20        28.    The use of deadly force against DECEDENT was excessive and
    21 objectively unreasonable under the circumstances, especially because DECEDENT
    22 was unarmed and did not pose an immediate threat of death or serious bodily injury
    23 to anyone at the time of the shooting. On the date of the incident, DECEDENT did
    24 not physically injure any deputy or any other person.
    25        29.    Upon information and belief, Defendants did not timely summon
    26 medical care or permit medical personnel to treat DECEDENT. The delay of
    27 medical care to DECEDENT was a contributing cause of DECEDENT's death.
    28

                                                  -J-
                                FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 7 of 27 Page ID #:228




     1         30.   After the shooting, DOE DEPUTIES detained Plaintiff LEWIS SR.
     2 without reasonable suspicion and arrested him without probable cause. DOE
     3 DEPUTIES transported Plaintiff LEWIS SR. from the scene to a sheriffls station
     4 where he was held in a room for at least three hours before he was questioned by
     5 DOE DEPUTIES. After several hours in sheriff's custody, Plaintiff LEWIS SR. was
     6 finally informed that his son had passed and was released shortly thereafter.
     7         31.   Plaintiffs were dependent on DECEDENT,to some extent, for the
     8 necessities of life.
     9        32.    Plaintiff K.L. is DECEDENT's successors-in-interest as defined in
    10 Section 377.11 of the California Code of Civil Procedure and succeed to
    1 1 DECEDENT's interest in this action as the natural son ofDECEDENT.
    12
    13                             FIRST CLAIM FOR RELIEF
    14            Fourth Amendment—Detention and Arrest(42 U.S.C.§ 1983)
    15   (All Plaintiffs against Defendant DEPUTY ROTHROCK and DOE DEPUTIES)
    16        33.    Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
    17. through 31 of this Complaint with the same force and effect as if fully set forth
    18' herein.
    19        34.    Defendants DEPUTY ROTHROCK and DOE DEPUTIES detained
    20 DECEDENT without reasonable suspicion and arrested him without probable cause.
    21        35.    When Defendants DEPUTY ROTHROCK and DOE DEPUTIES
    22 chased and/or pointed their weapons at DECEDENT,and shot DECEDENT,they
    23 violated DECEDENT's right to be secure in his person against unreasonable
    24 searches and seizures as guaranteed to DECEDENT under the Fourth Amendment
    25 to the United States Constitution and applied to state actors by the Fourteenth
    26 Amendment.
    27        36.    The conduct of Defendants DEPUTY ROTHROCK and DOE
    28 DEPUTIES was willful, wanton, malicious, and done with reckless disregard for the

                                                  -~~-
                                FIRSTAMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 8 of 27 Page ID #:229




     1 rights and safety of DECEDENT and therefore warrants the imposition of
     2 exemplary and punitive damages as to Defendant DEPUTY ROTHROCK and DOE
     3 DEPUTIES.
     4         37.    As a result of their misconduct, Defendants DEPUTY ROTHROCK
     5 ~ and DOE DEPUTIES are liable for DECEDENT's injuries, because they were
     6 integral participants in the wrongful detention and arrest.
     7        38.     Plaintiff K.L. brings this claim as successor-in-interest to the
     8 DECEDENT,and seeks survival damages, including physical and mental pre-death
     9 pain and suffering, loss of life, and loss of enjoyment of life, and wrongful death
    10 damages for the violation of DECEDENT's rights. Plaintiffs LEWIS SR. and
    1 1 MILLER bring this claim in their individual capacities and seek wrongful death
    12 damages. Plaintiffs also seek attorney's fees under this claim.
    13
    14                            SECOND CLAIM FOR RELIEF
    15           Fourth Amendment—Detention and Arrest(42 U.S.C. § 1983)
    16               (Plaintiff LEWIS SR. against Defendants DOE DEPUTIES)
    17        39.     Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
    18 through 38 of this Complaint with the same force and effect as if fully set forth
    19 herein.
    20        40.     After the shooting, Defendants DOE DEPUTIES detained LEWIS SR.
    21 without reasonable suspicion and arrested him without probable cause.
    22        41.     When Defendants DOE DEPUTIES detained LEWIS SR., transported
    23 him to a sheriff's station, and kept him there for several hours, they violated LEWIS
    24 SR.'s right to be secure in his person against unreasonable searches and seizures as
    25 guaranteed to LEWIS SR. under the Fourth Amendment to the United States
    26 Constitution and applied to state actors by the Fourteenth Amendment.
    27        42.     The conduct of Defendants DOE DEPUTIES was willful, wanton,
    28 ~ malicious, and done with reckless disregard for the rights and safety of DECEDENT

                                 FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 9 of 27 Page ID #:230




     1 and therefore warrants the imposition of exemplary and punitive damages as to
     2 Defendant DOE DEPUTIES.
     3         43.     As a result of their misconduct, Defendants DOE DEPUTIES are liable
     4 for LEWIS SR.'s injuries, because they were integral participants in the wrongful
     5 detention and arrest.
     6         44.    Plaintiff LEWIS SR. brings this claim in his individual capacity and
     7 seek compensatory damages. Plaintiff also seeks attorney's fees under this claim.
     8
     9                             THIRD CLAIM FOR RELIEF
    10                Fourth Amendment —Excessive Force(42 U.S.C. § 1983)
    11               (By All Plaintiffs against Defendant DEPUTY ROTHROCK)
    12        45.     Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
    13 through 43 of this Complaint with the same force and effect as if fully set forth
    14 herein.
    15         46.    Defendant DEPUTY ROTHROCK used excessive force against
    161 DECEDENT when he shot him. Defendant DEPUTY ROTHROCK's unjustified
    17 shooting deprived DECEDENT of his right to be secure in his person against
    18 unreasonable searches and seizures as guaranteed to DECEDENT under the Fourth
    19 Amendment to the United States Constitution and applied to state actors by the
    20 Fourteenth Amendment.
    21        47.     As a result of the foregoing, DECEDENT suffered great physical pain
    22 and emotional distress up to the time of his death, loss of enjoyment of life, loss of
    23 life, and loss of earning capacity.
    24        48.     As a result of his misconduct, Defendant DEPUTY ROTHROCK is
    25 liable for DECEDENT's injuries because he was an integral participant in the use of
    26 excessive force.
    27        49.     The conduct of Defendant DEPUTY ROTHROCK was willful,
    28 wanton, malicious, and done with reckless disregard for the rights and safety of

                                                   -~-
                                 FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 10 of 27 Page ID #:231




      1 ~ ~ DECEDENT,and therefore warrants the imposition of exemplary and punitive
      2 ~ ~ damages as to Defendant DEPUTY ROTHROCK.
      3         50.   The shooting was excessive and unreasonable, and DECEDENT posed
      4 ~ ~ no immediate threat of death or serious bodily injury at the time ofthe shooting.
      5 ~ ~ Further, Defendant DEPUTY ROTHROCK's shooting and use of force violated his
     6 training and standard police officer training.
      7         51.   Plaintiff K.L. brings this claim as successor-in-interest to the
      8 DECEDENT, and seeks survival damages, including physical and mental pre-death
     9 pain and suffering, loss of life, and loss of enjoyment of life, and wrongful death
     10 damages for the violation of DECEDENT's rights. Plaintiffs LEWIS SR. and
     1 1 MILLER bring this claim in their individual capacities and seek wrongful death
     12 damages. Plaintiffs also seek attorney's fees under this claim.
     13
     14                           FOURTH CLAIM FOR RELIEF
     15          Fourth Amendment —Denial of Medical Care(42 U.S.C. § 1983)
     16       (By All Plaintiffs against Defendants DEPUTY ROTHROCK and DOE
    17                                        DEPUTIES)
    18         52.    Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
    19 through 51 of this Complaint with the same force and effect as if fully set forth
    20 herein.
    21         53.     The denial of medical care by Defendants DEPUTY ROTHROCK and
    22 DOE DEPUTIES deprived DECEDENT of his right to be secure in his person
    23 against unreasonable searches and seizures as guaranteed to DECEDENT under the
    24 Fourth Amendment to the United States Constitution and applied to state actors by
    25~ the Fourteenth Amendment.
    26         54.    As a result of the foregoing, DECEDENT suffered great physical pain
    27 and emotional distress up to the time of his death, loss of enjoyment of life, loss of
    28 life, and loss of earning capacity.

                                                    -~-
                                 FIRSTAMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 11 of 27 Page ID #:232




      1          55.   Defendants DEPUTY ROTHROCK and DOE DEPUTIES knew that
      2 failure to provide timely medical treatment to DECEDENT could result in further
      3 significant injury, the unnecessary and wanton infliction of pain, or death, but
      4 disregarded that serious medical need, causing DECEDENT great bodily harm and
      5 death.
     6           56.   The conduct of Defendants DEPUTY ROTHROCK and DOE
      7 DEPUTIES was willful, wanton, malicious, and done with reckless disregard for the
      8 rights and safety of DECEDENT and therefore warrants the imposition of
     9 exemplary and punitive damages as to Defendants DEPUTY ROTHROCK and
     10 DOE DEPUTIES.
     11          57.   As a result oftheir misconduct, Defendants DEPUTY ROTHROCK
     12 and DOE DEPUTIES are liable for DECEDENT's injuries, either because they were
     13 integral participants in the denial of medical care, or because they failed to intervene
     14 to prevent these violations.
     15         58.    Plaintiff K.L. brings this claim as successor-in-interest to the
     lb DECEDENT, and seeks survival damages, including physical and mental pre-death
     17 pain and suffering, loss of life, and loss of enjoyment of life, and wrongful death
     18 damages for the violation of DECEDENT'S rights. Plaintiffs LEWIS SR. and
     19 MILLER bring this claim in their individual capacities and seek wrongful death
    20 damages. Plaintiffs also seek attorney's fees under this claim.
    21
    22                              FIFTH CLAIM FOR RELIEF
    23                       Substantive Due Process(42 U.S.C. § 1983)
    24         (By All Plaintiffs against Defendants DEPUTY ROTHROCK and DOE
    25                                         DEPUTIES)
    26          59.    Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
    27 through 58 of this Complaint with the same force and effect as if fully set forth
          herein.

                                                    -~„-
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 12 of 27 Page ID #:233




      1        60.   Plaintiff K.L. had a cognizable interest under the Due Process Clause of
     2 I I the Fourteenth Amendment of the United States Constitution to be free from state
     3 actions that deprive him of life, liberty, or property in such a manner as to shock the
     4 conscience, including but not limited to unwarranted state interference in Plaintiff
     5 K.L.'s familial relationship with his father, DECEDENT.
     6         61.   Plaintiff LEWIS SR. had a cognizable interest under the Due Process
     7 ~ Clause ofthe Fourteenth Amendment of the United States Constitution to be free
     8 from state actions that deprive him of life, liberty, or property in such a manner as to
     9 shock the conscience, including but not limited.to unwarranted state interference in
    10 Plaintiff LEWIS SR.'s familial relationship with his son, DECEDENT.
    11         62.   Plaintiff MILLER had a cognizable interest under the Due Process
    12 Clause of the Fourteenth Amendment of the United States Constitution to be free
    13 from state actions that deprive her of life, liberty, or property in such a manner as to
    14 shock the conscience, including but not limited to unwarranted state interference in
    15 Plaintiff MILLER'S familial relationship with her son, DECEDENT.
    16         63.   DECEDENT had a cognizable interest under the Due Process Clause of
    17 the Fourteenth Amendment of the United States Constitution to be free from state
    18 actions that deprive him of life, liberty, or property in such a manner as to shock the
    19 conscience.
    20        64.    The aforementioned actions of Defendants DEPUTY ROTHROCK and
    21 DOE DEPUTIES, along with other undiscovered conduct, shock the conscience, in
    22 that they acted with deliberate indifference to the constitutional rights of
    23 DECEDENT and Plaintiffs, and with purpose to harm unrelated to any legitimate
    24 law enforcement objective.
    25        65.    As a direct and proximate result of these actions, DECEDENT
    26 experienced pain and suffering and eventually died. DEPUTY ROTHROCK and
    27 DOE DEPUTIES thus violated the substantive due process rights of Plaintiffs to be
    28

                                                  - ~ ~-
                                FIRSTAMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 13 of 27 Page ID #:234




      1 ~, ~ free from unwarranted interference with their familial relationships with
      2 DECEDENT.
      3        66.    As a direct and proximate cause ofthe acts of DEPUTY ROTHROCK
      4 and DOE DEPUTIES,Plaintiffs have suffered emotional distress, mental anguish,
      5 and pain. Plaintiffs have also been deprived ofthe life-long love, companionship,
      6 comfort, support, society, care, and sustenance of DECEDENT, and will continue to
      7 be so deprived for the remainder of their natural lives.
      8        67.    The conduct of DEPUTY ROTHROCK and DOE DEPUTIES was
     9 willful, wanton, malicious, and done with reckless disregard for the rights and safety
     10 ofDECEDENT and Plaintiffs and therefore warrants the imposition of exemplary
     1 1 and punitive damages as to Defendants DEPUTY ROTHROCK and DOE
     12 DEPUTIES.
     13        68.    Plaintiff K.L. brings this claim as successor-in-interest to the
     14 DECEDENT, and seeks survival damages, including physical and mental pre-death
     15 pain and suffering, loss of life, and loss of enjoyment of life, and wrongful death
     16 damages for the violation of DECEDENT's rights. Plaintiffs LEWIS SR. and
     17 MILLER bring this claim in their individual capacities and seek wrongful death
     18 damages. Plaintiffs also seek attorney's fees under this claim.
     19
    20                              SIXTH CLAIM FOR RELIEF
    21                  Municipal Liability —Ratification(42 U.S.C. § 1983)
    22            (By All Plaintiffs against Defendants COUNTY and DOES 6-10)
    23         69.    Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
    24 through 68 of this Complaint with the same force and effect as if fully set forth
    25 herein.
    26         70.    Defendants DEPUTY ROTHROCK and DOE DEPUTIES acted under
    27 color of law.
    28

                                                    ~ I G~

                                  FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 14 of 27 Page ID #:235




      1         71.     The acts of Defendants DEPUTY ROTHROCK and DOE DEPUTIES
     2 deprived DECEDENT and Plaintiffs of their particular rights under the United
      3 I I States Constitution.
     4          72.     Upon information and belief, a final policymaker, acting under color of
      5 law, who had final policymaking authority concerning the acts of Defendants
     6 DEPUTY ROTHROCK and DOE DEPUTIES, ratified the individual deputies' acts
      7 and the bases for them. Upon information and belief, the final policymaker knew of
      8 and specifically approved ofthe individual officer defendant's acts.
     9          73.     Upon information and belief, a final policymaker has determined (or
     10 will determine) that the acts of Defendants DEPUTY ROTHROCK and DOE
     1 1 DEPUTIES were "within policy."
     12         74.     Upon information and belief, a final policymaker has ratified the use of
     13 excessive deadly force by their deputies, including finding that use of deadly force
     14 acceptable when juries have found the force to be excessive.
     15         75.    By reason ofthe aforementioned acts and omissions, Plaintiffs have
     16 suffered loss of the love, companionship, comfort, care, society, training, guidance,
     17 and past and future support of DECEDENT. The aforementioned acts and
     18 omissions also caused DECEDENT'S pain and suffering, loss of enjoyment of life,
    19 and death.
    20          76.    Accordingly, Defendants COiJNTY and DOES 6-10 each are liable to
    21 Plaintiffs for compensatory damages under 42 U.S.C. § 1983.
    22          77.    Plaintiff K.L. brings this claim as successor-in-interest to the
    23 DECEDENT, and seeks survival damages, including physical and mental pre-death
    24 pain and suffering, loss of life, and loss of enjoyment of life, and wrongful death
    25 damages for the violation of DECEDENT'S rights. Plaintiffs LEWIS SR. and
    26 MILLER bring this claim in their individual capacities and seek wrongful death
    27 damages. Plaintiffs also seek attorney's fees under this claim.
    28

                                                    - ~ ~-
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 15 of 27 Page ID #:236




      1                         SEVENTH CLAIM FOR RELIEF
     2               Municipal Liability —Failure to Train (42 U.S.C.§ 1983)
     3           (By All Plaintiffs against Defendants COUNTY and DOES 6-10)
     4         78.   Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
     5 through 77 of this Complaint with the same force and effect as if fully set forth
     6 herein.
     7         79.   Defendants DEPUTY ROTHROCK and DOE DEPUTIES acted under
     8 color of law.
     9         80.   The acts of Defendants DEPUTY ROTHROCK and DOE DEPUTIES
    10 deprived DECEDENT and Plaintiffs of their particular rights under the United
    1 1 States Constitution.
    12~        81.   The training policies of Defendant COUNTY were not adequate to
    13 train its deputies to handle the usual and recurring situations with which they must
    14 deal.
    15         82.   Defendant COUNTY was deliberately indifferent to the obvious
    16 consequences of its failure to train its deputies adequately.
    17         83.   The failure of Defendant COUNTY to provide adequate training caused
    18 the deprivation of Plaintiffs' rights by Defendants DEPUTY ROTHROCK and DOE
    19 DEPUTIES; that is, Defendants' failure to train is so closely related to the
    20 deprivation of Plaintiffs' rights as to be the moving force that caused the ultimate
    21 injury.
    22         84.   On information and belief, COUNTY failed to train DEPUTY
    23 ROTHROCK and DOE DEPUTIES properly and adequately.
    24         85.   By reason ofthe aforementioned acts and omissions, Plaintiffs have
    25 suffered loss ofthe love, companionship, comfort, care, society, training, guidance,
    26 and past and future support of DECEDENT. The aforementioned acts and
    27 omissions also caused DECEDENT's pain and suffering, loss of enjoyment of life,
    28 and death.

                                                 -~~-
                                FIRSTAMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 16 of 27 Page ID #:237




      1          86.    Accordingly, Defendants COUNTY and DOES 6-10 each are liable to
      2 Plaintiffs for compensatory damages under 42 U.S.C. § 1983.
      3          87.    Plaintiff K.L. brings this claim as successor-in-interest to the
      4 DECEDENT, and seeks survival damages, including physical and mental pre-death
      5 pain and suffering, loss of life, and loss of enjoyment of life, and wrongful death
      6 damages for the violation of DECEDENT'S rights. Plaintiffs LEWIS SR. and
      7 MILLER bring this claim in their individual capacities and seek wrongful death
      8 damages. Plaintiffs also seek attorney's fees under this claim.
      9
     10                             EIGHTH CLAIM FOR RELIEF
     11      Municipal Liability —Unconstitutional Custom or Policy(42 U.S.C.§ 1983)
     12            (By All Plaintiffs against Defendants COUNTY and DOES 6-10)
     13          88.    Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
     14 through 87 of this Complaint with the same force and effect as if fully set forth
     15 herein.
     16          89.    Defendants DEPUTY ROTHROCK and DOE DEPUTIES acted under
     17 I I color of law.
     18          90.    Defendants DEPUTY ROTHROCK and DOE DEPUTIES acted
     19 pursuant to an expressly adopted official policy or a longstanding practice or custom
    20 ofthe Defendant COUNTY.
    21           91.    On information and belief, Defendants DEPUTY ROTHROCK and
    22 DOE DEPUTIES were not disciplined, reprimanded, retrained, suspended, or
    23 otherwise penalized in connection with DECEDENT's death.
    24           92.    Defendants COUNTY,DEPUTY ROTHROCK,and DOE DEPUTIES
    25 together with other COUNTY policymakers and supervisors, maintained, inter alia,
    26 the following unconstitutional customs, practices, and policies:
    27                 (a)    Using excessive force, including excessive deadly force;
    28                 (b)    Providing inadequate training regarding the use of deadly force;

                                                     -, _~-
                                   FIRSTAMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 17 of 27 Page ID #:238




      1            (c)   Employing and retaining as sheriff's deputies individuals such as
     2                   Defendants DEPUTY ROTHROCK and DOE DEPUTIES who
     3                   Defendant COUNTY at all times material herein knew or
     4                   reasonably should have known had dangerous propensities for
     5                   abusing their authority and for using excessive force;
     6            (d)    Inadequately supervising, training, controlling, assigning, and
     7                   disciplining COUNTY deputies, and other personnel, including
     8                   Defendants DEPUTY ROTHROCK and DOE DEPUTIES who
     9                   Defendant COUNTY knew or in the exercise of reasonable care
     10                  should have known had the aforementioned propensities and
     11                  character traits;
     12           (e)    Maintaining grossly inadequate procedures for reporting,
     13                  supervising, investigating, reviewing, disciplining and
     14                  controlling misconduct by COUNTY deputies, Defendants
    15                   DEPUTY ROTHROCK and DOE DEPUTIES, including failing
    16                   to require deputies involved in the use of force or misconduct to
    17                   give statements regarding the incident;
    18            (~     Failing to adequately discipline COUNTY sheriffs deputies,
    19                   including Defendants DEPUTY ROTHROCK and DOE
    20                   DEPUTIES for the above-referenced categories of misconduct,
    21                   including "slaps on the wrist," discipline that is so slight as to be
    22                   out of proportion to the magnitude ofthe misconduct, and other
    23                   inadequate discipline that is tantamount to encouraging.
    24                   misconduct;
    25             (g)   Announcing that unjustified shootings are "within policy,"
    26                   including shootings that were later determined in court to be
    27                   unconstitutional;
    281

                                               - ~ ~,-
                             FIRSTAMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 18 of 27 Page ID #:239




      1              (h)   Even where shootings are determined in court to be
     2                     unconstitutional, refusing to discipline, terminate, or retrain the
     3                     deputies involved;
     4              (i)    Encouraging, accommodating, or facilitating a "blue code of
     5                            > "blue shield""blue wall""blue curtain""blue veil"
                           silence"                                                 >
     6                     or simply "code of silence," pursuant to which sheriff's deputies
     7                     do not report other deputies' errors, misconduct, or crimes.
     8                     Pursuant to this code of silence, if questioned about an incident
     9                     of misconduct involving another officer, while following the
    10                     code, the officer being questioned will claim ignorance ofthe
    11                     other officers' wrongdoing.
    12I             (j)    Maintaining a policy of inaction and an attitude of indifference
     13                    towards soaring numbers of police shootings, including by
    14                     failing to discipline, retrain, investigate, terminate, and
    15                     recommend officers for criminal prosecution who participate in
    16                     shootings of unarmed people.
    17        93.    By reason of the aforementioned acts and omissions, Plaintiffs have
    18 suffered loss of the love, companionship, comfort, care, society, training, guidance,
    19 and past and future support of DECEDENT. The aforementioned acts and
    20 omissions also caused DECEDENT'S pain and suffering, loss of enjoyment of life,
    21 and death.
    22        94.    Defendants COUNTY and DOES 6-10, together with various other
    23 officials, whether named or unnamed, had either actual or constructive knowledge
    24 ofthe deficient policies, practices and customs alleged in the paragraphs above.
    25 Despite having knowledge as stated above, these defendants condoned, tolerated and
    26 through actions and inactions thereby ratified such policies. Said defendants also
    27 acted with deliberate indifference to the foreseeable effects and consequences of
    28

                                                  - ~ ~-
                                FIRSTAMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 19 of 27 Page ID #:240




      1 these policies with respect to the constitutional rights of DECEDENT,Plaintiffs,
      2 and other individuals similarly situated.
      3         95.   By perpetrating, sanctioning, tolerating and ratifying the outrageous
      4 conduct and other wrongful acts, DOES 6-10 acted with intentional, reckless, and
      5 callous disregard for the life of DECEDENT and for DECEDENT's and Plaintiffs'
     6 constitutional rights. Furthermore, the policies, practices, and customs
      7 implemented, maintained, and still tolerated by Defendants COUNTY and DOES 6-
      8 10 were affirmatively linked to and were a significantly influential force behind the
     9 injuries of DECEDENT and Plaintiffs.
     10         96.   Accordingly, Defendants COUNTY and DOES 6-10 each are liable to
     1 1 Plaintiffs for compensatory damages under 42 U.S.C. § 1983.
     12         97.   Plaintiff K.L. brings this claim as successor-in-interest to the
     13 DECEDENT, and seeks survival damages, including physical and mental pre-death
     14 pain and suffering, loss of life, and loss of enjoyment of life, and wrongful death
     15 damages for the violation of DECEDENT's rights. Plaintiffs LEWIS SR. and
     16 MILLER bring this claim in their individual capacities and seek wrongful death
     17 damages. Plaintiffs also seek attorney's fees under this claim.
     18
    19                             NINTH CLAIM FOR RELIEF
    20                            False Arrest/False Imprisonment
    21 (By Plaintiff K.L. against Defendants COUNTY,DEPUTY ROTHROCK,and DOE
    22                                        DEPUTIES)
    23         98.    Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
    24 through 97 of this Complaint with the same force and effect as if fully set forth
    25 herein.
    26         99.    Defendants DEPUTY ROTHROCK and DOE DEPUTIES, while
    27 working as officers for the County of Los Angeles Sheriffls Department and acting
          within the course and scope of their duties, intentionally deprived DECEDENT of

                                                    - ~ ~-
                                 FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 20 of 27 Page ID #:241




      1 his freedom of movement by use of force, threats of force, menace, fraud, deceit,
     2 and unreasonable duress. DEPUTY ROTHROCK and DOE DEPUTIES detained
      3 DECEDENT without reasonable suspicion and arrested him without probable cause
     4         100. DECEDENT did not knowingly or voluntarily consent.
      5        101. Defendants DEPUTY ROTHROCK and DOE DEPUTIES detained
     6 DECEDENT for an appreciable amount oftime by pursuing DECEDENT and
      7 keeping their guns trained on him and making him otherwise feel that he was not
      8 free to leave.
     9         102. The conduct of DEPUTY ROTHROCK and DOE DEPUTIES was a
    10 substantial factor in causing the harm to DECEDENT.
    11         103. Defendant COUNTY is vicariously liable for the wrongful acts of
    12 Defendants DEPUTY ROTHROCK and DOE DEPUTIES pursuant to section
    13 815.2(a) of the California Government Code, which provides that a public entity is
    14 liable for the injuries caused by its employees within the scope of the employment if
    15 the employee's act would subject him or her to liability.
    16         104. The conduct ofDEPUTY ROTHROCK and DOE DEPUTIES was
     17 malicious, wanton, oppressive, and accomplished with a conscious disregard for the
    18 rights of DECEDENT, entitling Plaintiffs to an award of exemplary and punitive
    19 damages.
    20~        105. As a result of their misconduct, Defendants DEPUTY ROTHROCK
    21 ~ and DOE DEPUTIES are liable for DECEDENT's injuries, either because they were
    22 integral participants in the wrongful detention and arrest, or because they failed to
    23 intervene to prevent these violations.
    24         106. Plaintiff K.L. brings this claim individually and as successor-in-interest
    25 to DECEDENT,and seeks survival damages, including pre-death physical and
    26 mental pain and suffering, loss of life, and loss of enjoyment of life, and wrongful
    27 death damages under this claim.
    28

                                                  - ~ ,-
                                FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 21 of 27 Page ID #:242




      1                           NINTH CLAIM FOR RELIEF
      2                                        Battery
      3                                  (Wrongful Death)
      4    (By All Plaintiffs against Defendants COUNTY and DEPUTY ROTHROCK)
      5        107. Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
     6 through 106 ofthis Complaint with the same force and effect as if fully set forth
      7 herein.
      8        108. DEPUTY ROTHROCK,while working as a sheriff's deputy for the
     9 County of Los Angeles Sheriff's Department, and acting within the course and
     10 scope of his duties, intentionally shot DECEDENT multiple times and used
     1 1 unreasonable and excessive force against him. As a result ofthe actions of
     12 DEPUTY ROTHROCK,DECEDENT suffered severe pain and suffering, loss of
     13 enjoyment of life, and ultimately died from his injuries. DEPUTY ROTHROCK
    14 had no legal justification for using force against DECEDENT,and his use of force
    15 while carrying out his duties as a sheriff's deputy was an unreasonable and
    16 nonprivileged use offorce.
    17         109. As a direct and proximate result of the conduct of DEPUTY
    18' ROTHROCK as alleged above, DECEDENT sustained injuries and died from his
    19 injuries and also lost his earning capacity. As a direct and proximate result ofthe
    20 conduct of DEPUTY ROTHROCK as alleged above, DECEDENT suffered survival
    21 damages pursuant to Code of Civil Procedure Section 377.34.
    22         1 10. COUNTY is vicariously liable for the wrongful acts of DEPUTY
    23 ROTHROCK pursuant to section 815.2(a) ofthe California Government Code,
    24 which provides that a public entity is liable for the injuries caused by its employees
    25 within the scope of the employment if the employee's act would subject him or her
    26 to liability.
    27         111. The conduct of DEPUTY ROTHROCK was malicious, wanton,
    28 oppressive, and accomplished with a conscious disregard for the rights of Plaintiffs

                                                 -Gll-
                                FIRSTAMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 22 of 27 Page ID #:243




      1 and DECEDENT, entitling Plaintiff K.L. individually and as successor-in-interest
     2 to DECEDENT and Plaintiffs LEWIS SR. and MILLER,individually, to an award
     3 of exemplary and punitive damages.
     4           1 12. Plaintiff K.L. brings this claim as successor-in-interest to the
     5 DECEDENT, and seeks wrongful death damages for the violation of DECEDENT's
     6 rights. Plaintiffs LEWIS SR. and MILLER bring this claim in their individual
     7 capacities and seek wrongful death damages.
     8
     9                              TENTH CLAIM FOR RELIEF
     10                                         Negligence
    11                                     (Wrongful Death)
    12                         (By All Plaintiffs against all Defendants)
    13           1 13. Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
    14 through 112 of this Complaint with the same force and effect as if fully set forth
    15 herein.
    16           1 14. Police deputies, including Defendants, have a duty to use reasonable
    17 care to prevent harm or injury to others. This duty includes using appropriate
    18 tactics, giving appropriate commands, giving warnings, and not using any force
    19 unless necessary, using less than lethal options, and only using deadly force as a last
    20 resort.
    21 .       115. Defendants breached this duty of care. Upon information and belief,
    22'~ the actions and inactions of Defendants were negligent and reckless, including but
    23 not limited to:
    24                (a)    the failure to properly and adequately assess the need to detain,
    25                       arrest, and use force or deadly force against DECEDENT;
    26                (b)    the negligent tactics and handling of the situation with
    27                       DECEDENT,including pre-shooting negligence;
    28

                                                    -G 1 -
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 23 of 27 Page ID #:244




      1               (c)   the negligent detention, arrest, and use of force, including deadly
      2                     force, against DECEDENT;
      3              (d) the failure to provide prompt medical care to DECEDENT;
     4               (e)    the failure to properly train and supervise employees, both
      5                     professional and non-professional, including DOE DEPUTIES;
     6               (~     the failure to ensure that adequate numbers of employees with
      7                     appropriate education and training were available to meet the
     8                      needs of and protect the rights of DECEDENT;
     91
                     (g)    the negligent handling of evidence and witnesses; and
     10              (h)    the negligent communication of information during the incident.
     11        1 16. As a direct and proximate result of Defendants' conduct as alleged
     12 above, and other undiscovered negligent conduct, DECEDENT was caused to suffer
     13 severe pain and suffering and ultimately died. Also as a direct and proximate result
     14 ofbefendants' conduct as alleged above, Plaintiffs suffered emotional distress and
     15 mental anguish. Plaintiffs also have been deprived of the life-long love,
     16 companionship, comfort, support, society, care and sustenance of DECEDENT,and
     17 will continue to be so deprived for the remainder oftheir natural lives.
     18        1 17. COUNTY is vicariously liable for the wrongful acts of Defendants
     19 DEPUTY ROTHROCK and DOE DEPUTIES pursuant to section 815.2(a) ofthe
    20 California Government Code, which provides that a public entity is liable for the
    21 injuries caused by its employees within the scope ofthe employment if the
    22 employee's act would subject him or her to liability.
    23         1 18. Plaintiff K.L. brings this claim as successor-in-interest to the
    24 DECEDENT, and seeks wrongful death damages for the violation of DECEDENT's
    25 rights. Plaintiffs LEWIS SR. and MILLER bring this claim in their individual
    26 capacities and seek wrongful death damages.
    27 //
    28 //

                                                  ~GL~

                                 FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 24 of 27 Page ID #:245




      1                            ELEVENTH CLAIM FOR RELIEF
      2                            (Violation of Cal. Civil Code § 52.1)
      3                          (By Plaintiff K.L. against all Defendants)
      4         119. Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
      5 through 118 of this Complaint with the same force and effect as if fully set forth
     6 herein.
      7         120. California Civil Code, Section 52.1 (the Bane Act), prohibits any
      8 person from using violent acts or threatening to commit violent acts in retaliation
     9 against another person for exercising that person's constitutional rights.
     10         121. On information and belief, Defendants DEPUTY ROTHROCK and
     1 1 DOE DEPUTIES while working for the COUNTY and acting within the course and
     12 scope of their duties, intentionally committed acts of violence against DECEDENT,
     13 including by shooting him withoutjustification or excuse, by integrally participating
     14 and failing to intervene in the above violence, and by denying him necessary
     15 medical care.
     16         122. When Defendant DEPUTY ROTHROCK shot DECEDENT,he
     17 interfered with his civil rights to be free from unreasonable searches and seizures, to
    18 due process, to equal protection of the laws, to medical care, to be free from state
    19 actions that shock the conscience, and to life, liberty, and property.
    20          123. On information and belief, Defendants intentionally and spitefully
    21 committed the above acts to discourage DECEDENT from exercising his civil
    22 rights, to retaliate against him for invoking such rights, or to prevent him from
    23 exercising such rights, which they were fully entitled to enjoy.
    24          124., On information and belief, DECEDENT reasonably believed and
    25 understood that the violent acts committed by Defendants DEPUTY ROTHROCK
    26 and DOE DEPUTIES were intended to discourage him from exercising the above
    27 civil rights, to retaliate against him, or invoking such rights, or to prevent him from
    28 exercising such rights.

                                                  -~ ,-
                                 FIRSTAMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 25 of 27 Page ID #:246




      1         125. Defendants successfully interfered with the above civil rights of
      2 ( DECEDENT.
      3         126. The conduct of Defendants was a substantial factor in causing
      4 DECEDENT's harms, losses, injuries, and damages.
      5         127. COiJNTY is vicariously liable for the wrongful acts of Defendants
      6 DEPUTY ROTHROCK and DOE DEPUTIES pursuant to section 815.2(a) of the
      7 California Government Code, which provides that a public entity is liable for the
      8 injuries caused by its employees within the scope of the employment if the
      9 employee's act would subject him or her to liability.
     10         128. Defendants DOES 6-10 are vicariously liable under California law and
     1 1 the doctrine of respondeat superior.
     12         129. The conduct of Defendants was malicious, wanton, oppressive, and
     13 accomplished with a conscious disregard for DECEDENT'S rights,justifying an
     14 award of exemplary and punitive damages as to Defendant DEPUTY ROTHROCK
     15 and DOE DEPUTIES.
     16         130. Plaintiff K.L. brings this claim as successor-in-interest to DECEDENT
     17 and seeks survival damages, including loss of life and loss of enjoyment of life
     18 under this claim. Plaintiff also seeks attorney's fees under this claim.
     19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                   ~ GY~

                                 FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 26 of 27 Page ID #:247




      1                         PRAYER FOR RELIEF
     2        WHEREFORE,Plaintiffs K.L, Kenneth Lewis Sr., and Belinda Miller request
     3 entry ofjudgment in their favor and against Defendants County of Los Angeles,
     4 Ryan Rothrock, and Does 1-10, inclusive, as follows:
     5              A.    For compensatory damages in whatever other amount may be
     6                    proven at trial, including survival damages, which include pre-
     7                    deathpain and suffering, emotional distress, and loss of
     8                    enjoyment of life, as well as wrongful death damages under
     9                    federal and state law;
     10             B.    For funeral and burial expenses, and loss offinancial support;
     11             C.    For punitive damages against the individual defendants in an
     12                   amount to be proven at trial;
     13             D.    For statutory damages;
     14             E.    For interest;
    15              F.    For reasonable attorneys' fees, including litigation expenses;
    16              G.    For costs of suit; and
    17              H.    For such further other relief as the Court may deem just, proper,
    18                    and appropriate.
    19
    20 DATED: March 27. 2019               LAW OFFICES OF DALE K. GALIPO
    21
    22                                       By               /s/ Han T~. I,e
                                               Dale K. Galipo
    23                                         Hang D. Le
                                               Attorneys for Plaintiffs
    24
    25,
    26 1
    27
    28

                                                   -G_)-
                              FIRSTAMENDED COMPLAINT FOR DAMAGES
Case 2:18-cv-04910-CBM-SK Document 31 Filed 04/03/19 Page 27 of 27 Page ID #:248




      1                          DEMAND FOR JURY TRIAL
     2        Plaintiffs hereby demand a trial by jury.
     3
     4 DATED: March 27. 2019               LAW OFFICES OF DALE K. GALIPO
      5
     6                                                       /s/ Nang D T,e
                                            By
     7                                        Dale K. Galipo
                                              Hang D. Le
     8                                        Attorneys for Plaintiffs

     9
     10
     11
     12
     13
     14
     15
     16
     17
     18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                 -LU-
                               FIRST AMENDED COMPLAINT FOR DAMAGES
